Case 4:21-cr-00009-ALM-CAN Document 1 Filed 01/14/21 Page 1 of 3 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

UNITED STATES OF AMERICA                        §
                                                §         NO. 4:2
v.                                              §         Judge
                                                §
RYAN MARQUIS MCCRAY                             §
                                         INDICTMENT
                                                                               FILED
                                                                               JAN 1 2021
THE UNITED STATES GRAND JURY CHARGES:
                                                                         CLERK, U.S. DISTRICT COURT
                                           Count One                     EASTERN DISTRICT OF TEXAS

                                                          Violation: 18 U.S.C. § 922(g)(1)
                                                          (Possession of a Firearm by a
                                                          Prohibited Person)

        On or about September 17, 2020, in the Eastern District of Texas, RYAN

MARQUIS McCRAY, defendant, did knowingly and unlawfully possess in and

affecting interstate or foreign commerce, a firearm, to wit, Stevens Model 320, 20 gauge


shotgun, bearing serial number 178923D, while knowing that he had been convicted of a

crime punishable by imprisonment for a term exceeding one year; in violation of Title 18

U.S.C. § 922(g)(1).

              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                                (Pursuant to 18 U.S.C. 8 924(d)(D

        As a result of the commission of the foregoing offense charged in Count One, the

defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) any firearm

or ammunition involved in a violation of 18 U.S.C. § 922(g)(1), namely, the following:



Indictment/Notice of Penalty - Page 1
Case 4:21-cr-00009-ALM-CAN Document 1 Filed 01/14/21 Page 2 of 3 PageID #: 2



        (1) Stevens Model 320, 20 auge shotgun, bearing serial number 178923D

Substitute assets

        If any property subject to forfeiture as a result of any act or omission by the

defendant (i) cannot be located upon the exercise of due diligence, (ii) has been

transferred or sold to, or deposited with a third party, (iii) has been placed beyond the

jurisdiction of the court, (iv) has been substantially diminished in value, or (v) has been

commingled with other property which cannot be subdivided without difficulty, the

defendant shall forfeit to the United States any other prope ty of the defendant s up to the

value of the forfeitable property.




                                                   A TRUE BILL




                                                   GRAND JURY FOREPERSON


STEPHEN J. COX
UNITED STATES ATTORNEY



                                                   Date




Indictment/Notice of Penalty - Page 2
Case 4:21-cr-00009-ALM-CAN Document 1 Filed 01/14/21 Page 3 of 3 PageID #: 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §         NO. 4:21CR
                                                §         Judge
RYAN MARQUIS McCRAY                             §
                                        NOTICE OF PENALTY

                                            Count One



Violation: 18 U.S.C. § 922(g)(1)

Penalty: Imprisonment of not more than ten (10) years, a fine not to exceed
             $250,000 or twice the pecuniary gain to the defendant or loss to the victim,
             or both imprisonment and a fine; and a term of supervised release of not
             more than three (3) years.

                If the Court determines that the defendant is an Armed Career Offender
                under 18 U.S.C. § 924(e), imprisomnent of not less than 15 years and not
                more than life, a fine not to exceed $250,000 or twice the pecuniary gain to
                the defendant or loss to the victim, or both; a term of supervised release of
                not more than five (5) years.

Special Assessment: $ 100.00




Indictment/Notice of Penalty - Page 3
